NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                         SUPERIOR COURT OF NEW JERSEY
                                                         APPELLATE DIVISION
                                                         DOCKET NO. A-1384-18T1

ABIMAEL GONZALEZ,

          Plaintiff-Respondent,

v.

LESLIE FELDMAN,

     Defendant-Appellant.
________________________

                    Submitted November 12, 2019 – Decided November 20, 2019

                    Before Judges Ostrer and Vernoia.

                    On appeal from the Superior Court of New Jersey, Law
                    Division, Middlesex County, Docket No. L-2463-16.

                    Purcell, Mulcahy & Flanagan, LLC, attorneys for
                    appellant (Rita F. Barone, on the briefs).

                    Stathis and Leonardis, LLC, attorneys for respondent
                    (Gregory A. Stathis, of counsel; Randi S. Greenberg, on
                    the brief).

PER CURIAM
      This matter having been amicably adjusted and the parties having

stipulated to the dismissal of this appeal, it is hereby ordered that the appeal is

dismissed with prejudice and without costs.




                                                                           A-1384-18T1
                                        2